685 S.E.2d 102 (2009)
KEYSTONE BUILDERS RESOURCE GROUP, INC., and LR-Development-Charlotte, LLC, f/k/a Lockridge Development Company, LLC
v.
The TOWN OF INDIAN TRAIL, the Town Council for the Town of Indian Trail, and the Planning Board for the Town of Indian Trail.
No. 387P08.
Supreme Court of North Carolina.
October 8, 2009.
Ryan D. Bolick, Charlotte, for Town of Indian Trail, et al.
John R. Buric, Charlotte, for Keystone Builders, et al.

ORDER
Upon consideration of the petition filed on the 19th of August 2008 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."